 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FELED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

DATE FILED: MAR 1 3 2020

 

 

 

 

 

 

United States of America,

—V—
20-cr-84 (AJN)
Ralph Berry,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

After consultation with Jennifer L. Brown, the Attorney-in-Charge of the Federal
Defenders of New York, the Court hereby appoints Jeremy Schneider nunc pro tunc as learned
counsel for Defendant Ralph Berry, effective February 25, 2020. Mr. Schneider is a member of
the SDNY Capital Panel and has been previously found to be learned in the law of capital cases.
The Court is satisfied, pursuant to 18 U.S.C. § 3005, that he is learned in the law applicable to

capital cases.

SO ORDERED.

Dated: March \9 , 2020 A

New York, New York / {\ \ | |
fy

ALISON J. NATHAN
United States District Judge

 

 

 
